NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SWARAN KAUR; BALBIR SINGH,                      No. 16-15569

                Plaintiffs-Appellants,          D.C. No. 2:14-cv-00875-KJM-KJN

 v.
                                                MEMORANDUM*
COMPTROLLER OF THE CURRENCY,
U.S. Department of the Treasury; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Swaran Kaur and Balbir Singh appeal pro se from the district court’s

judgment dismissing their action alleging federal and state law claims arising from

the foreclosure of their property. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo. Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998)


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(dismissal under 28 U.S.C. § 1915(e)(2)); Dominguez v. Miller (In re Dominguez),

51 F.3d 1502, 1508 n.5 (9th Cir. 1995) (dismissal under Fed. R. Civ. P. 8). We

affirm.

      The district court properly dismissed appellants’ deprivation of rights and

discrimination claims for failure to comply with Rule 8(a)(2) because the

allegations in the second amended complaint were vague, confusing, and failed to

connect their claims to defendants’ conduct. See Fed. R. Civ. P. 8(a)(2) (pleading

must contain “a short and plain statement of the claim showing that the pleader is

entitled to relief”); McHenry v. Renne, 84 F.3d 1172, 1179-80 (9th Cir. 1996)

(affirming dismissal of complaint that failed to set forth simple, concise and direct

averments).

      The district court did not abuse its discretion by dismissing appellants’

second amended complaint without further leave to amend because the district

court provided appellants with two opportunities to amend and further amendment

would be futile. See Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034,

1041 (9th Cir. 2011) (setting forth standard of review and explaining that dismissal

without leave to amend is proper when amendment would be futile); Chodos v.

West Publ’g Co., 292 F.3d 992, 1003 (9th Cir. 2002) (“[W]hen a district court has

already granted a plaintiff leave to amend, its discretion in deciding subsequent

motions to amend is particularly broad.” (citation and internal quotation marks


                                          2                                    16-15569
omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                  16-15569